Abizadeh v Abizadeh (2018 NY Slip Op 01893)





Abizadeh v Abizadeh


2018 NY Slip Op 01893


Decided on March 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2016-01567
 (Index No. 203117/09)

[*1]Ramin Abizadeh, appellant, 
vGalit Abizadeh, respondent.


Ramin Abizadeh, Roslyn Heights, NY, appellant pro se.
Law Offices of Seidner & Associates, P.C., Garden City, NY (Matthew S. Seidner of counsel), for respondent.

DECISION & ORDER
Appeal from an order of the Supreme Court, Nassau County (Hope Schwartz Zimmerman, J.), entered December 22, 2015. The order, insofar as appealed from, denied the plaintiff's motion for a downward modification of his child support obligation.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The background of this action is stated in Abizadeh v Abizadeh (_____ AD3d _____ [Appellate Division Docket No. 2015-11360; decided herewith]). Insofar as relevant to this appeal, prior to the entry of the judgment of divorce, the Supreme Court issued an order dated July 12, 2013, which, inter alia, imputed income to the plaintiff in the amount of $165,000 per annum. The judgment of divorce, entered in May 2014, provided, inter alia, that the plaintiff's child support obligation was in the sum of $4,009 per month. In November 2015, the plaintiff moved for a downward modification of that support obligation. In the order appealed from, the Supreme Court, inter alia, denied the plaintiff's motion. The plaintiff appeals.
The Supreme Court properly denied the plaintiff's motion, as he failed to establish the existence of a substantial change in circumstances warranting a downward modification of his child support obligation (see Family Ct Act § 451[3][b][ii]; Domestic Relations Law § 236[B][9][b][2][ii][B]; Matter of Fantau v Fantau, 134 AD3d 1109, 1110; Raab v Raab, 129 AD3d 1050, 1051).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court